 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      PETER SLACK,                                         Case No. 2:18-cv-00899-GMN-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      UNITED AIRLINES, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Defendant’s Motion to Extend Time re the Dispositive
12
     Motions Deadline (ECF No. 60) and Motion to Extend Time to File a Responsive Pleading (ECF
13
     No. 61), filed on March 27, 2020. Plaintiff filed a Response (ECF No. 63) on March 30, 2020.
14
     His Response was not entered on the docket until March 31, 2020, when the Court entered its
15
     Order regarding what should be included in his response. (ECF No. 62).
16
            Nevertheless, given the global COVID-19 pandemic, it is hardly surprising that Defendant
17
     requests an extension of 60 days to the current dispositive motions deadline and to file a
18
     responsive pleading due the current social distancing mandate. What is surprising to the Court is
19
     that Plaintiff clearly admits that he is aware of the circumstances of the COVID-19 pandemic and
20
     insists that Defendant should be able to continue operating without any extensions in this case.
21
     Accordingly, Plaintiff objects to Defendant’s realistic and common-sense motions to continue the
22
     dispositive motions and responsive pleading deadlines even though it is not clear when
23
     Defendant’s business will be fully operational in order to obtain declarations from necessary
24
     employees in support of its dispositive motions filing. Plaintiff’s Response lacks any
25
     understanding of the concepts of compassion, equity, flexibility, respect, social conscience, and
26
     civility. The Court finds that the two extension requests – to extend the dispositive motions
27

28
 1   deadline of April 22, 2020 and responsive pleading deadline of April 6, 2020 – by 60 days are

 2   supported by good cause and shall be granted.

 3          IT IS THEREFORE ORDERED that Defendant’s Motion to Extend Time re the

 4   Dispositive Motions Deadline (ECF No. 60) is granted.

 5          IT IS FURTHER ORDERED that Defendant’s Motion to Extend Time to File a

 6   Responsive Pleading (ECF No. 61) is granted.

 7

 8          DATED: March 31, 2020.

 9
                                                        DANIEL J. ALBREGTS
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
